EXHIBIT 23.1The reverse stock split described in Note 14 to the audited financial statements has not been consummated atFebruary 1, 2016. When it has been consummated, we expect to be in a position to furnish the following consent./s/ Friedman LLPFebruary 1, 2016East Hanover, New Jersey"CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMWe hereby consent to the inclusion in this Registration Statement on Form S-1 of our report dated March 31, 2015, except for the effect of the reverse stock split described in Note 14, as to which the date is , which contains an explanatoryparagraphregarding the Company's ability to continue as a going concern, relating to the consolidated financial statements of CÜR Media, Inc., which appears in such Registration Statement. We also consent to the reference to us under the heading "Experts" in such Registration Statement.Friedman LLPEast Hanover, New Jersey"
